DETAILED ACTION
This action is in response to the amendment filed 11/19/2020.  Claims 1 and 13 are currently amended.  No claims are newly added.  Claims 8-12, 19 and 20 have been canceled.  Presently, claims 1-7 and 13-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/19/2020, with respect to the claim interpretations under 35 U.S.C. 112(f), have been fully considered but they are not persuasive. 
Applicant argues that it is not necessary to interpret the phrase “biasing member” as invoking 35 U.S.C. 112(f) and that any such interpretation would be non-narrowing in claim scope.  Applicant further argues that the term “biasing member” is simply understood according to its ordinary meaning and that it also includes a spring.  
However, it is considered that the phrase “biasing member” is a broad phrase that can include structures other than just a spring, such as an elastomeric block or rod that provides a force on an object.
Therefore, it is considered that the interpretation of the phrase “biasing member” under 35 U.S.C. 112(f) is appropriate and would narrow the claim in scope.
Applicant is reminded that if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Applicant’s arguments with respect to the claim interpretation under 35 U.S.C. 112(f) for the term “biasing member” are not persuasive.

Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
Applicant argues the rejection of claims 1-7, 13 and 16-18 under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 5704590) in view of Mueller (US 2627417) and in view of Schrock (US 4314581).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, it is considered that the modification of the Pfeiffer reference with the Mueller reference, as applied in the rejection, would provide a connection between 
Applicant argues that a credible reason was not provided within the Schrock reference for one skilled in the art to modify the drain valve of the Pfeiffer reference to include a valve member with a mounting flange having a first stop surface and a second stop surface and a stop lug connected to the body wherein the first and second stop surface(s) of the mounting flange are adapted to interferingly engage the stop lug when the core of the valve member is in the open position and in the closed position, respectively, as recited in claim 1.  However, it is noted that the drain valve of the Pfeiffer reference is a quarter turn valve (Pfeiffer: col. 2, lines 35-42) wherein the through passage (Pfeiffer: 10) can be aligned with the ports (Pfeiffer: 5 and 20) in an open position and that the through passage (Pfeiffer: 10) can be oriented perpendicular to the axis A in the closed position of the valve.  Additionally, it is noted that the interaction of the flange (Schrock: it is considered the layer 56 of the valve member 22 that includes the projections 61 defines the flange) wherein the flange includes a first 


    PNG
    media_image1.png
    572
    592
    media_image1.png
    Greyscale



Applicant argues that there is no reasonable expectation of success for the modification of the Pfeiffer reference in view of the Schrock reference.  However, it is considered that the modification would still permit the valve of the Pfeiffer reference to function as a quarter turn valve (i.e., the through bore of the Pfeiffer reference is rotated to be perpendicular from the axis A to switch from a fully opened condition to a fully closed condition; Pfeiffer: col. 2, lines 35-42) since the interaction of the stop lugs and the first and second stop surfaces as taught by the Schrock reference would also limit 
With respect to the newly added limitations related to the core including an exterior surface with the exterior surface defining a circumferential groove and a circular sidewall groove with a sold plug portion therewithin, a circumferential seal member disposed within the circumferential groove of the core and an occlusion seal member mounted to the core of the valve member and disposed within the circular sidewall groove of the core, it is considered that the newly applied reference to Mueller (US 3168280) teaches a core (22) having an exterior surface (considered the exterior surface of the core that faces the interior circumferential surface 32 of the seat 14) with the exterior surface defining a circumferential groove (36) and a circular sidewall groove (considered the endless groove of uniform depth that the O-ring 30 is received; col. 2, lines 20-29) with a solid plug portion (28) therewithin and a circumferential seal member (38) disposed within the circumferential groove of the core and an occlusion seal member (O-ring 30) mounted to the core of the valve member and disposed within the circular sidewall groove of the core (col. 2, lines 17-43) in order to effectively prevent “through” leaks from the inlet port (16) to the outlet port (18) when the valve member is in the closed position (col. 2, lines 17-43).

Applicant argues the rejection of claims 13-18 under 35 U.S.C. 103 as being unpatentable over Taylor (US 8863594) in view of Pfeiffer (US 5704590) and in view of Mueller (US 2627417) and further in view of Schrock (US 4314581).
Applicant argues that it would not have been obvious to modify the Taylor reference with the features from the drain valve of the Pfeiffer reference, the Mueller reference, and the Schrock reference.  However, it is considered that the modification of the valve member in the Taylor reference with the valve member as taught by the Pfeiffer reference would provide a valve assembly that can withstand substantial pressure when closed while providing a large flow cross section when open and which retains no liquid when closed.
With respect to the arguments directed to the teachings of the Schrock reference, the similar arguments were addressed above with respect to the combination of the Pfeiffer reference, the Mueller reference (‘417) and the Schrock reference.
With respect to the newly added limitations related to the core including an exterior surface with the exterior surface defining a circumferential groove and a circular sidewall groove with a sold plug portion therewithin, a circumferential seal member disposed within the circumferential groove of the core and an occlusion seal member mounted to the core of the valve member and disposed within the circular sidewall groove of the core, it is considered that the newly applied reference to Mueller (US 3168280) teaches a core (22) having an exterior surface (considered the exterior surface of the core that faces the interior circumferential surface 32 of the seat 14) with the exterior surface defining a circumferential groove (36) and a circular sidewall groove (considered the endless groove of uniform depth that the O-ring 30 is received; col. 2, 

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 8/11/2016.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a biasing member (claim 1, line 25; claim 13, line 31) in claims 1-7 and 13-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 5704590) in view of Mueller (US 2627417) and in view of Schrock (US 4314581) and in view of Mueller (US 3168280).
Regarding claim 1, the Pfeiffer reference discloses a valve assembly having a body (2), the body defining a fluid passage (considered the passage between the ports 5 and 20) and a valve passage (21), the fluid passage extending axially between a first fluid opening (20) and a second fluid opening (5) and including a cross-bore opening disposed axially between the first and second fluid openings (the cross-bore opening is at the end 12 of the body 2), and the valve passage being in communication with the fluid passage via the cross-bore (see figure 1), the body including a stub projection (12) defining the cross-bore opening; a valve member (3), at least a portion of the valve member being disposed in the valve passage of the body (see figure 1 for at least a portion of the valve member 3 being disposed within the valve passage 21), the valve member being selectively movable over a range of travel between an open position (considered the position in which the opening 10 in the valve member is aligned with the ports 5 and 20 of the body 2), in which the first fluid opening (20) and the second fluid opening (5) of the fluid passage of the body are in fluid communication with each other (through the opening 10 in the valve member 3), and a closed position (considered the position in which the opening 10 in the valve member is not aligned with the ports 5 and 20 of the body 2), in which the valve member (3) occludes the fluid passage to fluidly isolate the first fluid opening (20) from the second fluid opening (5) wherein the valve member (3) includes a core (considered the portion of the valve member 3 that includes the extension 15, the extension 13 and the portion of the valve member surrounding the 
Firstly, the Pfeiffer reference does not disclose wherein the coupling assembly includes a retention lug, wherein the retention lug being connected to one of the body 
However, the Mueller reference (‘417) teaches a coupling assembly having a cap (5, 5a) that is secured to a body (1) by either a retention lug that extends from the body (1) and is received within a lug raceway of the cap (5) (as shown in figure 1 and figure 2) or by a threaded connection between a cap (5a) and a body (1) (as shown in figure 7 and figure 8) to be functionally equivalent and wherein, in both configurations, a biasing member (a spring 10) acts upon a valve member (3) to keep it seated and reacts against the cap (5, 5a) wherein the spring is located between cap and the valve member.
The substitution of one known element (the coupling assembly having a connection of a retention lug that is received within a lug raceway in a retention surface and a spring located between the cap and the valve member as shown in the Mueller reference as shown in figure 1 and 2) for another (the coupling assembly having a 
Secondly, the Pfeiffer reference of the combination of the Pfeiffer reference and the Mueller reference (‘417) does not disclose wherein the mounting flange includes a first stop surface and a second stop surface and a stop lug being connected to the body and wherein the first stop surface of the mounting flange of the valve member is adapted to interferingly engage the stop lug when the core of the valve member is in the open position and wherein the second stop surface of the mounting flange of the valve member is adapted to interferingly engage the stop lug when the core of the valve member is in the closed position.
However, the Schrock reference teaches a rotary valve assembly having a valve core (Schrock: 22) having a mounting flange (Schrock: flange 56) that includes a first stop surface and a second stop surface (Schrock: the first and second stop surfaces are considered the radial/side surfaces of the lugs 61 wherein the first stop surface is on one lug 61 and the second stop surfaces is located on the other lug 61) and wherein a stop lug (Schrock: 46) is connected to a body (Schrock: 21) wherein the interaction of 
The substitution of one known element (the mounting flange having a first stop surface and a second stop surface that interacts with a stop lug that is connected to the body as shown in the Schrock reference) for another (the mechanism that serves to limit the angular movement of the valve body as shown in the Pfeiffer reference of the combination of the Pfeiffer reference and the Mueller reference (‘417)) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the mechanism to limit the angular rotation of the valve member including a first stop surface on the mounting flange and a second stop surface on the mounting flange with the first stop surface and the second stop surface interacting with a stop lug on the valve body as shown in the Schrock reference would have yielded predictable results, namely, a mechanism to limit the rotation of the valve member between the fully open position and the fully closed position while also providing a sure indication to the user that the valve is in either a fully opened or closed condition.
Thirdly, the Pfeiffer reference of the combination of the Pfeiffer reference, the Mueller reference (‘417) and the Schrock reference does not disclose wherein the core including an exterior surface with the exterior surface defining a circumferential groove and a circular sidewall groove with a sold plug portion therewithin, a circumferential seal 
However, it is considered that the Mueller (‘280) reference teaches a core (22) having an exterior surface (considered the exterior surface of the core that faces the interior circumferential surface 32 of the seat 14) with the exterior surface defining a circumferential groove (36) and a circular sidewall groove (considered the endless groove of uniform depth that the O-ring 30 is received; col. 2, lines 20-29) with a solid plug portion (28) therewithin and a circumferential seal member (38) disposed within the circumferential groove of the core and an occlusion seal member (O-ring 30) mounted to the core of the valve member and disposed within the circular sidewall groove of the core (col. 2, lines 17-43) in order to effectively prevent “through” leaks from the inlet port (16) to the outlet port (18) when the valve member is in the closed position (col. 2, lines 17-43).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the seal member of the Pfeiffer reference of the combination of the Pfeiffer reference, the Mueller reference (‘417) and the Schrock reference as being a circumferential seal within a circumferential groove of the core of the valve member and an occlusion seal member within a circular sidewall groove of the core and a solid plug portion within the 
In regards to claim 2, the Pfeiffer reference of the combination of the Pfeiffer reference, the Mueller reference (‘417), the Schrock reference and the Mueller reference (‘280) discloses wherein the valve passage comprises a blind cross bore (Pfeiffer: the valve passage 21 is closed at the wall 18 as shown in figure 1).
In regards to claim 3, the Mueller reference (‘417) of the combination of the Pfeiffer reference, the Mueller reference (‘417), the Schrock reference and the Mueller reference (‘280) discloses wherein the lug raceway includes a first portion (Mueller (‘417): considered the portion that extends toward the left from an opening at the right hand surface of the cap 5 in figure 1) extending in a first direction and a second portion (Mueller (‘417): considered the portion that extends in the vertical direction in the cap 5 as shown in figure 1) extending at an angle with respect to the first portion (Mueller (‘417): see figure 1), the first portion including an opening (Mueller (‘417): at an opening at the right hand surface of the cap 5 in figure 1), and the second portion including a closed terminal surface (Mueller (‘417): the pin is received at and located at the terminal surface in the second portion as shown in figure 1), and wherein the coupling member is removably mounted to the body when the retention lug is positioned in the second portion of the lug raceway.
In regards to claim 4, the combination of the Pfeiffer reference, the Mueller reference (‘417), the Schrock reference and the Mueller (‘280) discloses wherein the coupling member (Pfeiffer: 4; Mueller (‘417): cap 5) includes the retention surface 
In regards to claim 5, the Mueller reference (‘417) of the combination of the Pfeiffer reference, the Mueller reference (‘417), the Schrock reference and the Mueller (‘280) discloses wherein the second portion of the lug raceway is arcuate-shaped (Mueller (‘417): considered the rounded portion of the second portion that curves toward the right and receives the lug as shown in figure 1).
In regards to claim 6, the Pfeiffer reference of the combination of the combination of the Pfeiffer reference, the Mueller reference (‘417), the Schrock reference and the Mueller reference (‘280) discloses wherein the core defines a core through passage (Pfeiffer: 10) being in communication with the fluid passage of the body when the valve member is in the open position such that the first fluid opening and the second fluid opening of the fluid passage of the body are in fluid communication with each other via the core through passage, and the core through passage being in fluid isolation from the fluid passage of the body when the valve member is in the closed position (Pfeiffer: corresponds to the position as depicted in figure 1).
In regards to claim 7, the Pfeiffer reference of the combination of the Pfeiffer reference, the Mueller reference (‘417), the Schrock reference and the Mueller reference (‘280) discloses wherein the valve member includes a knob (Pfeiffer: 9), the 
Regarding claim 13, the Pfeiffer reference discloses a manifold assembly comprising: a manifold, the manifold including a manifold housing (considered the pipe that is connected to the port 20 of the body 2) defining a main manifold passage (considered the passage in communication with the port 20), at least one manifold inlet port (at the connection to the port 20) in fluid communication with the main manifold passage, and a main manifold passage outlet (considered the end of the passage that is connected at the port 20 of the body 2) in fluid communication with the main manifold passage; a body (2), the body connected to one of said at least one manifold inlet port of the manifold housing (at the port 20 of the body 2), the body defining a fluid passage (considered the passage between the ports 5 and 20) and a valve passage (21), the fluid passage extending axially between a first fluid opening (20) and a second fluid opening (5) and including a cross-bore opening disposed axially between the first and second fluid openings (the cross-bore opening is at the end 12 of the body 2), the second fluid opening (port 5) being in fluid communication with the main manifold passage (through the passage through the body 2) and the valve passage being in communication with the fluid passage via the cross-bore (see figure 1), the body including a stub projection (12) defining the cross-bore opening; a valve member (3), at least a portion of the valve member being disposed in the valve passage of the 
Firstly, the Pfeiffer reference does not disclose wherein the coupling assembly includes a retention lug, wherein the retention lug being connected to one of the body and the coupling member, and the other of the body and the coupling member including a retention surface, the retention surface defining a lug raceway, the lug raceway being configured to removably receive the retention lug therein such that the retention lug and the retention surface are in interfering relationship with each other to removably mount the coupling member to the body with the valve member being movable retained therebetween and a biasing member interposed between the mounting flange of the valve member and the coupling member when the coupling member is removable mounted to the body such that the biasing member exerts an opposing force against the mounting flange of the valve member to urge the mounting flange into interfering relationship with the stub projection and against the coupling member to urge the retention lug and the retention surface into interfering relationship with each other.

The substitution of one known element (the coupling assembly having a connection of a retention lug that is received within a lug raceway in a retention surface and a spring located between the cap and the valve member as shown in the Mueller reference (‘417) as shown in figure 1 and 2) for another (the coupling assembly having a threaded connection as shown in the Pfeiffer reference) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the coupling assembly including a connection having a retention lug that is received within a lug raceway in a retention surface and a biasing member (spring) located between the cap and the valve member is old and well known in the art as shown in the Mueller reference (‘417) would have yielded predictable results, namely, a connection between the coupling member and the body in the Pfeiffer reference in order to permit ease of assembly for the valve assembly in order to eliminate cross threading of components.
Secondly, the Pfeiffer reference of the combination of the Pfeiffer reference and the Mueller reference (‘417) does not disclose wherein the mounting flange includes a 
However, the Schrock reference teaches a rotary valve assembly having a valve core (Schrock: 22) having a mounting flange (Schrock: flange 56) that includes a first stop surface and a second stop surface (Schrock: the first and second stop surfaces are considered the radial/side surfaces of the lugs 61 wherein the first stop surface is on one lug 61 and the second stop surfaces is located on the other lug 61) and wherein a stop lug (Schrock: 46) is connected to a body (Schrock: 21) wherein the interaction of the stop surfaces of the mounting flange and the stop lug limits the rotation of the stem (Schrock: col. 4, lines 3-6) from a full “on” to a full “off” state (Schrock: col. 5, lines 49-52) and wherein the positive stopping action of the stem and stop lug gives a sure indication to the user that the valve is in either a fully opened or closed condition (Schrock: col. 5, lines 61-63).
The substitution of one known element (the mounting flange having a first stop surface and a second stop surface that interacts with a stop lug that is connected to the body as shown in the Schrock reference) for another (the mechanism that serves to limit the angular movement of the valve body as shown in the Pfeiffer reference of the combination of the Pfeiffer reference and the Mueller reference(‘417)) would have been obvious before the effective filing date of the claimed invention to a person having 
Thirdly, the Pfeiffer reference of the combination of the Pfeiffer reference, the Mueller reference (‘417) and the Schrock reference does not disclose wherein the core including an exterior surface with the exterior surface defining a circumferential groove and a circular sidewall groove with a sold plug portion therewithin, a circumferential seal member disposed within the circumferential groove of the core and an occlusion seal member mounted to the core of the valve member and disposed within the circular sidewall groove of the core.  It is unclear as to the specific orientation of the seal member (Pfeiffer: considered the seals located within grooves on the side of the valve member 3 that interacts with the sides of the valve passage 21 as shown in figure 1; the seals are depicted in the same manner as the seal 22 in figure 1).
However, it is considered that the Mueller (‘280) reference teaches a core (22) having an exterior surface (considered the exterior surface of the core that faces the interior circumferential surface 32 of the seat 14) with the exterior surface defining a circumferential groove (36) and a circular sidewall groove (considered the endless groove of uniform depth that the O-ring 30 is received; col. 2, lines 20-29) with a solid 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the seal member of the Pfeiffer reference of the combination of the Pfeiffer reference, the Mueller reference (‘417) and the Schrock reference as being a circumferential seal within a circumferential groove of the core of the valve member and an occlusion seal member within a circular sidewall groove of the core and a solid plug portion within the circular sidewall groove as taught by the Mueller reference (‘280) in order to effectively prevent “through” leaks from the first fluid opening and the second fluid opening when the valve member is in the closed position.
In regards to claim 16, the Pfeiffer reference of the combination of the Pfeiffer reference, the Mueller reference (‘417), the Schrock reference and the Mueller reference (‘280) discloses wherein the valve passage comprises a blind cross bore (Pfeiffer: the valve passage 21 is closed at the wall 18 as shown in figure 1).
In regards to claim 17, the Mueller reference (‘417) of the combination of the Pfeiffer reference, the Mueller reference (‘417), the Schrock reference and the Mueller reference (‘280) discloses wherein the lug raceway includes a first portion (Mueller (‘417): considered the portion that extends toward the left from an opening at the right 
In regards to claim 18, the Pfeiffer reference of the combination of the combination of the Pfeiffer reference, the Mueller reference (‘417), the Schrock reference and the Mueller reference (‘280) discloses wherein the core defines a core through passage (Pfeiffer: 10) being in communication with the fluid passage of the body when the valve member is in the open position such that the first fluid opening and the second fluid opening of the fluid passage of the body are in fluid communication with each other via the core through passage, and the core through passage being in fluid isolation from the fluid passage of the body when the valve member is in the closed position (Pfeiffer: corresponds to the position as depicted in figure 1).




Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 5704590) in view of Mueller (US 2627417), in view of Schrock (US 4314581) and in view of Mueller (US 3168280) as applied to claim 13 above, and further in view of Taylor (US 8863594).  
In regards to claim 14, the combination of the Pfeiffer reference, the Mueller reference (‘417), the Schrock reference and the Mueller reference (‘280) does not disclose a filter device, the filter device associated with the body, the filter device including a porous filter medium and a funnel portion, the funnel portion having an interior surface defining a reservoir, the reservoir in fluid communication with the first fluid opening of the fluid passage of the body via the filter medium.
However, the Taylor reference teaches a filter membrane is placed on a vacuum base (see figure 1 and figure 2; col. 1, lines 28-34) with the vacuum funnel being clamped to the vacuum base, and wherein the vacuum base is connected to a valve body (considered the rotatable stopcock that is located between the vacuum base and the manifold in figure 2, figure 6 and figure 7 wherein the handle is shown being rotated between figures 2 and 6 and figure 7) in order to provide a vacuum filtration system (col. 1, lines 23-25).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the inlet of the body of the valve assembly of the combination of the Pfeiffer reference, the Mueller reference (‘417), the Schrock reference and the Mueller reference (‘280) as having a filter device including a porous filter medium and a funnel portion defining a reservoir, as taught by the Taylor reference, in order to provide additional utility of the valve assembly 
In regards to claim 15, the combination of the Pfeiffer reference, the Mueller reference (‘417), the Schrock reference and the Mueller reference (‘280) does not disclose a vacuum pump, the vacuum pump in fluid communication with the main manifold passage outlet of the manifold, the vacuum pump adapted to selectively generate a vacuum within the main manifold passage of the manifold.
However, the Taylor reference teaches the use of a vacuum source (see col. 1, lines 25-28) that is connected to the manifold wherein the vacuum source is adapted to selectively generate a vacuum within the passage of the manifold (see col. 1, lines 43-54) in order to provide a vacuum filtration system (col. 1, lines 23-25).  It is considered that the vacuum source of the Taylor reference can be considered a vacuum pump in as much as the vacuum source of the instant application can be considered a vacuum pump.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a vacuum source to the passage in the manifold of the combination of the Pfeiffer reference, the Mueller reference (‘417), the Schrock reference and the Mueller reference (‘280) as taught by the Taylor reference, in order to provide additional utility of the valve assembly of the combination of the Pfeiffer reference, the Mueller reference (‘417), the Schrock reference and the Mueller reference (‘280) for use in a vacuum filtration system.

Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 8863594) in view of Pfeiffer (US 5704590) and in view of Mueller (US 2627417) in view of Schrock (US 4314581) and further in view of Mueller (US 3168280).    
Regarding claim 13, the Taylor reference discloses a manifold assembly (see figure 2) for processing a fluid sample, the manifold assembly comprising: a manifold (considered the horizontal piping as shown in at least figure 1), the manifold including a manifold housing defining a main manifold passage (considered the opening through the manifold), at least one manifold inlet port (considered the opening through which the fluid flows from the vacuum base into the manifold) in fluid communication with the main manifold passage, and a main manifold passage outlet in fluid communication with the main manifold passage (considered the end of the manifold); a body (considered the housing that includes the valve that is between the vacuum base and the manifold as shown in at least figure 2, figure 6 and figure 7 wherein the valve is received within the housing with the operator the valve is shown in the horizontal direction in figure 2 and figure 6 and shown in the vertical position in figure 7), the body connected to one of said at least one manifold inlet port of the manifold housing (see at least figure 2), and a valve member (considered the member connected to the handle as shown in figure 2, figure 6 and figure 7).
Firstly, the Taylor reference does not disclose wherein the body defines a fluid passage and a valve passage, the fluid passage extending axially between a first fluid opening and a second fluid opening and including a cross-bore opening disposed axially between the first and second fluid openings, the second fluid opening being in fluid communication with the main manifold passage, and the valve passage being in 
However, the Pfeiffer reference discloses a body (2), the body defining a fluid passage (considered the passage between the ports 5 and 20) and a valve passage (21), the fluid passage extending axially between a first fluid opening (20) and a second fluid opening (5) and including a cross-bore opening disposed axially between the first and second fluid openings (the cross-bore opening is at the end 12 of the body 2), the second fluid opening (port 5) being in fluid communication with the main manifold passage (through the passage through the body 2) and the valve passage being in 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve member and body of the Taylor reference as having the body defining a fluid passage and a valve passage with the fluid passage extending axially between a first fluid opening and a second fluid opening and including a cross-bore opening disposed axially between the first and second fluid openings and the second fluid opening being in fluid communication with the main manifold passage and the valve passage being in communication with the fluid passage via the cross-bore opening of the fluid passage 
Secondly, the combination of the Taylor reference and the Pfeiffer reference does not disclose wherein the coupling assembly includes a retention lug, wherein the retention lug being connected to one of the body and the coupling member, and the 
However, the Mueller reference (‘417) teaches a coupling assembly having a cap (5, 5a) that is secured to a body (1) by either a retention lug that extends from the body (1) and is received within a lug raceway of the cap (5) (as shown in figure 1 and figure 2) or by a threaded connection between a cap (5a) and a body (1) (as shown in figure 7 and figure 8) to be functionally equivalent and wherein, in both configurations, a biasing member (a spring 10) acts upon a valve member (3) to keep it seated and reacts against the cap (5, 5a) wherein the spring is located between cap and the valve member.
The substitution of one known element (the coupling assembly having a connection of a retention lug that is received within a lug raceway in a retention surface and a spring located between the cap and the valve member as shown in the Mueller reference (‘417) as shown in figure 1 and 2) for another (the coupling assembly having 
Thirdly, the combination Taylor reference, the Pfeiffer reference and the Mueller reference (‘417) does not disclose wherein the mounting flange includes a first stop surface and a second stop surface and a stop lug being connected to the body and wherein the first stop surface of the mounting flange of the valve member is adapted to interferingly engage the stop lug when the core of the valve member is in the open position and wherein the second stop surface of the mounting flange of the valve member is adapted to interferingly engage the stop lug when the core of the valve member is in the closed position.
However, the Schrock reference teaches a rotary valve assembly having a valve core (Schrock: 22) having a mounting flange (Schrock: flange 56) that includes a first stop surface and a second stop surface (Schrock: the first and second stop surfaces are considered the radial/side surfaces of the lugs 61 wherein the first stop surface is on one lug 61 and the second stop surfaces is located on the other lug 61) and wherein a 
The substitution of one known element (the mounting flange having a first stop surface and a second stop surface that interacts with a stop lug that is connected to the body as shown in the Schrock reference) for another (the mechanism that serves to limit the angular movement of the valve body as shown in the combination of the Taylor reference, the Pfeiffer reference and the Mueller reference(‘417)) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the mechanism to limit the angular rotation of the valve member including a first stop surface on the mounting flange and a second stop surface on the mounting flange with the first stop surface and the second stop surface interacting with a stop lug on the valve body as shown in the Schrock reference would have yielded predictable results, namely, a mechanism to limit the rotation of the valve member between the fully open position and the fully closed position while also providing a sure indication to the user that the valve is in either a fully opened or closed condition.
Fourthly, combination of the Taylor reference, the Pfeiffer reference, the Mueller reference (‘417) and the Schrock reference does not disclose wherein the core including an exterior surface with the exterior surface defining a circumferential groove and a 
However, it is considered that the Mueller (‘280) reference teaches a core (22) having an exterior surface (considered the exterior surface of the core that faces the interior circumferential surface 32 of the seat 14) with the exterior surface defining a circumferential groove (36) and a circular sidewall groove (considered the endless groove of uniform depth that the O-ring 30 is received; col. 2, lines 20-29) with a solid plug portion (28) therewithin and a circumferential seal member (38) disposed within the circumferential groove of the core and an occlusion seal member (O-ring 30) mounted to the core of the valve member and disposed within the circular sidewall groove of the core (col. 2, lines 17-43) in order to effectively prevent “through” leaks from the inlet port (16) to the outlet port (18) when the valve member is in the closed position (col. 2, lines 17-43).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the seal member of the combination of the Taylor reference, the Pfeiffer reference, the Mueller reference (‘417) and the Schrock reference as being a circumferential seal within a circumferential groove of the core of the valve member and an occlusion seal member 
In regards to claim 14, the Taylor reference of the combination of the Taylor reference, the Pfeiffer reference, the Mueller reference (‘417), the Schrock reference and the Mueller reference (‘280) discloses a filter device, the filter device associated with the body, the filter device including a porous filter medium (Taylor: considered the filter membrane as shown in figure 1; col. 1, lines 28-32) and a funnel portion (Taylor: considered the vacuum funnel as shown in figure 2; see col. 1, lines 32-33), the funnel portion having an interior surface defining a reservoir (Taylor: see figure 2 and the considered the interior of the vacuum funnel), the reservoir in fluid communication with the first fluid opening of the fluid passage of the body via the filter medium.
In regards to claim 15, the Taylor reference of the combination of the Taylor reference, the Pfeiffer reference, the Mueller reference (‘417), the Schrock reference and the Mueller reference (‘280) discloses a vacuum source (Taylor: col. 1, lines 47-52), the vacuum source in fluid communication with the main manifold passage outlet of the manifold, the vacuum source adapted to selectively generate a vacuum within the main manifold passage of the manifold (Taylor: see col. 1, lines 43-54).  It is considered that the vacuum source of the Taylor reference can be considered a vacuum pump in as much as the vacuum source of the instant application can be considered a vacuum pump.

In regards to claim 17, the Mueller reference (‘417) of the combination of the Taylor reference, the Pfeiffer reference, the Mueller reference (‘417), the Schrock reference and the Mueller reference (‘280) discloses wherein the lug raceway includes a first portion (Mueller (‘417): considered the portion that extends toward the left from an opening at the right hand surface of the cap 5 in figure 1) extending in a first direction and a second portion (Mueller (‘417): considered the portion that extends in the vertical direction in the cap 5 as shown in figure 1) extending at an angle with respect to the first portion (Mueller (‘417): see figure 1), the first portion including an opening (Mueller: at an opening at the right hand surface of the cap 5 in figure 1), and the second portion including a closed terminal surface (Mueller (‘417): the pin is received at and located at the terminal surface in the second portion as shown in figure 1), and wherein the coupling member is removably mounted to the body when the retention lug is positioned in the second portion of the lug raceway.
In regards to claim 18, the Pfeiffer reference of the combination of the combination of the Taylor reference, the Pfeiffer reference, the Mueller reference (‘417), the Schrock reference and the Mueller reference (‘280) discloses wherein the core defines a core through passage (Pfeiffer: 10) being in communication with the fluid passage of the body when the valve member is in the open position such that the first fluid opening and the second fluid opening of the fluid passage of the body are in fluid .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neal, Jr. et al. (US 5234193), Passerell et al. (US 5149054) and Danko et al. (US 4262880)discloses various valve assemblies that include a rotatable valve core having a circumferential groove that receives a sealing member and a circular sidewall groove that receives an occlusion member and wherein a solid plug portion is located radially within the circular sidewall groove.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/UMASHANKAR VENKATESAN/Primary Examiner, Art Unit 3753